DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  With regard to claim 1, there is a lack of antecedent basis with regard to the claimed “the liquid adhering,” in line 16. See also, claims 3-5 and 7-8, which recite the “the liquid adhering” without proper antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With regard to claims 3-4 and 7-8, it is unclear if the first wiping-off operation and the second wiping-off operation are the pre-wiping operation and wiping operation respectively.  It is not clear why the pre-wiping operation is defined. It is not clear why the wiping operation is not defined. Please clarify.
With regard to claims 4 and 8, it is unclear if the first wiping-off operation is the pre-wiping operation and third wiping-off operation is the pre-wiping operation, followed by the winding operation and wiping operation respectively.  It is not clear why the pre-wiping operation is defined. Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0215822 A1 to Ozaki et al. “Ozaki” as modified by USP 6,244,685 to Yamada et al. “Yamada.”
With regard to Claim 1, Ozaki teaches (figs. 3, 6) a liquid ejecting apparatus (11) comprising:
	a liquid ejecting portion (32) configured to eject a liquid from a nozzle (202) disposed in a nozzle surface (33) [0044];
	a wiping mechanism (82/100) configured to perform a wiping operation of wiping the nozzle surface (33) by moving a strip-shaped member (104) relative to the nozzle surface in a state in which the strip-shaped member is in contact with the nozzle surface, the strip-shaped member being configured to absorb the liquid ejected by the liquid ejecting portion [0078 and 0116]; and
	a control portion (160) configured to perform, prior to the wiping operation of wiping the nozzle surface with the strip-shaped member, a pre-wiping operation of moving the strip-shaped member relative to the nozzle surface in a state in which the strip-shaped member is not in contact with the nozzle surface and is configured to be brought into contact with the liquid adhering to the nozzle surface [0055, 0105-0106, 0109-0110 and 0117].

However, Yamada teaches the control portion (100) being configured to perform the pre-wiping operation at a speed higher than a speed for the relative movement during the wiping operation (col. 12, lines 34-41).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ozaki as modified by Yamada so that print quality is maintained over the course of printer operation (col. 12, lines 40-41).
With regard to Claim 2, Ozaki teaches wherein the control portion (160) performs, after the pre-wiping operation, the wiping operation by moving the strip-shaped member relative to the nozzle surface in a direction opposite to a direction of the relative movement during the pre-wiping operation [0018 and 0077].
With regard to Claim 3, as best understood, Ozaki does not expressly teach the nomenclature of the first wiping-off and second wiping-off operations as claimed.  However, Ozaki teaches wherein, when an operation of performing the pre-wiping operation prior to the wiping operation, the control portion performs the wiping operation without performing the pre-wiping operation in a case in which an amount of the liquid adhering to the nozzle surface is smaller than an amount of the liquid adhering to the nozzle surface when the pre-wiping operation is performed [0136].
With regard to Claim 4, as best understood, Ozaki does not expressly teach the nomenclature of the first wiping-off operation and the third wiping-off operation as claimed.  However, Ozaki teaches wherein the wiping mechanism is configured to 
With regard to Claim 5, Ozaki teaches a maintenance method for a liquid ejecting apparatus (11) including
	a liquid ejecting portion (32) configured to eject a liquid from a nozzle (202) disposed in a nozzle surface (33), and
a wiping mechanism (82/100) configured to perform a wiping operation of wiping the nozzle surface by moving a strip-shaped member (104) relative to the nozzle surface in a state in which the strip-shaped member is in contact with the nozzle surface, the strip-shaped member being configured to absorb the liquid ejected by the liquid ejecting portion, the method comprising:
prior to the wiping operation of wiping the nozzle surface with the strip-shaped member, performing a pre-wiping operation of moving the strip-shaped member relative to the nozzle surface in a state in which the strip-shaped member is not in contact with the nozzle surface and is configured to be brought into contact with the liquid adhering to the nozzle surface [0055, 0105-0106, 0109-0110 and 0117].
Ozaki does not expressly teach pre-wiping operation at a speed higher than a speed for the relative movement during the wiping operation.

With regard to Claim 6, Ozaki teaches wherein the wiping operation is performed, after the pre-wiping operation, by moving the strip-shaped member relative to the nozzle surface in a direction opposite to a direction of the relative movement during the pre-wiping operation [0018 and 0077].
With regard to Claim 7, as best understood, Ozaki does not expressly teach the nomenclature of the first wiping-off and second wiping-off operations as claimed.  However, Ozaki teaches wherein, when an operation of performing the pre-wiping operation prior to the wiping operation, the control portion performs the wiping operation without performing the pre-wiping operation in a case in which an amount of the liquid adhering to the nozzle surface is smaller than an amount of the liquid adhering to the nozzle surface when the pre-wiping operation is performed [0136].
With regard to Claim 8, as best understood, Ozaki does not expressly teach the nomenclature of the first wiping-off operation and the third wiping-off operation as claimed.  However, Ozaki teaches wherein the wiping mechanism is configured to perform a winding operation of winding the strip-shaped member to allow an unused portion of the strip-shaped member to be brought into contact with the nozzle surface, and when an operation of performing the pre-wiping operation prior to the wiping operation, the control portion performs the pre-wiping operation, the winding operation, 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2018118444 A discloses a long wiping web is brought into contact with the nozzle surface of the discharge head via a contact member, and the wiping web is conveyed to the contact member in a first direction at a first speed, and the contact member A cleaning unit for cleaning the discharge head by relatively moving the discharge head in a second direction parallel to the nozzle surface at a second speed (claim 1).

US 20210221138 A1 discloses a wiping device includes a cleaning member and a control unit. The cleaning member performs wiping operation to wipe an ejection port surface of a recording head. The recording head includes the ejection port surface on which an ejection port, for ejecting ink containing particles of a coloring material, is formed. The control unit controls the cleaning member to perform the wiping operation in a state where particles are imparted to a surface of the cleaning member. The imparted particles are different in type from the coloring material particles and each imparted particle has a particle diameter greater than a diameter of each of the coloring material particles (abstract).
JP6330555 B2 discloses a liquid ejecting apparatus includes a liquid ejecting unit which has an opening face to which nozzles are open; a wiping member which can wipe off the opening face; and a movement mechanism which relatively moves the liquid ejecting unit and the wiping member in a wiping direction, in which as a wiping operation in which wiping of the opening face is performed by relatively moving the liquid ejecting unit and the wiping member at a speed, and it is possible to execute a movement operation in which the liquid ejecting unit and the wiping member are caused to relatively move in a state in which the liquid ejecting unit and the wiping member do not come into contact with each other at a speed higher than the speed (abstract).

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853